67 F.3d 303
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Anthony L. TOWNSEND, Appellant,v.James D. PURKETT, Appellee,
No. 95-1643
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 14, 1995Filed:  Sept. 22, 1995

Before BOWMAN, Circuit Judge, ROSS, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Anthony L. Townsend appeals from the district court's1 denial of his petition for a writ of habeas corpus.  While his petition raised several issues, only one issue remains in this appeal, namely whether two brief statements Townsend made following his arrest, but prior to Miranda warnings, were admitted into evidence in violation of his constitutional rights.


2
After Townsend was informed that he would be charged with murder, Townsend responded, "Oh, she's dead?" and later, "She's really dead, huh?"  The district court concluded that Townsend's statements were voluntary, spontaneous remarks and not the result of police questioning.  Further, the court held that there was nothing in the record to suggest that the police should have known that Townsend would make incriminating statements.  The district court concluded the statements were properly admitted into evidence.


3
Having reviewed the record, we conclude that no error of law or fact appears in the district court's decision and that an opinion would lack precedential value.  Accordingly we affirm on the basis of the district court's well-reasoned opinion.  See 8th Cir.  Rule 47B.



1
 The Hon.  Donald J. Stohr, United States District Judge for the Eastern District of Missouri